DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 08/02/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Allowable Subject Matter
Claims 1-4 and 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to an nonobvious improvement over the invention patented in Pat. No. 9,904,058. The claims comprise an exit pupil expander (EPE) grating comprising a plurality of curved lines whose curvature determines an amount of optical power of the EPE grating, the EPE grating of the second waveguide substrate comprising an amount of optical power that is different than the optical power of the EPE grating of the first waveguide substrate.

Conclusion
The Notice of Allowance dated 05/03/2021 incorrectly stated that Patent Pub. No. US 2018/0143485 A1; Patent No. 10,261,318; and Pat. Pub. No. US 2018/0143438 A1 were excluded as prior art under the prior art exception of 35 U.S.C. § 102(b)(2)(C). However, only Patent No. 10,261,318 appears to be excluded as prior art under the prior art exception of 35 U.S.C. § 102(b)(2)(A) due to at least one common joint inventor.  Patent Pub. No. US 2018/0143485 A1 and Pat. Pub. No. US 2018/0143438 A1 are no longer considered prior art exceptions under 35 U.S.C. § 102(b)(2)(C) absent a signed statement on the record that common ownership existed "not later than the effective filing date of the claimed invention." See also 37 CFR 1.104(c)(4)(i).  Regardless, the claims are also considered allowable over Patent Pub. No. US 2018/0143485 A1 and Pat. Pub. No. US 2018/0143438 A1 for essentially the same reasons mentioned above with respect to Pat. No. 9,904,058. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
August 12, 2021